Citation Nr: 1446697	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) with secondary polysubstance abuse prior to February 21, 2013, and a rating in excess of 70 percent thereafter.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned the same an initial 10 percent rating and denied service connection for bilateral hearing loss. 

By a June 2013 decision, a Decision Review Officer (DRO) increased the rating assigned to the Veteran's PTSD to 70 percent, effective February 21, 2013. As the 70 percent rating is less than the maximum available rating and there remains a period of time during which the 70 percent rating was not effect, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

At the time of the Veteran's May 2009 Notice of Disagreement, he disagreed with the May 2009 RO denial of service connection for hearing loss and tinnitus. Tinnitus, however, was not included in his May 2008 claim that gave rise to the May 2009 rating decision and was not denied by the RO. A claim of entitlement to service connection for tinnitus is thus raised and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The issue of entitlement to an initial rating in excess of 10 percent for PTSD prior to February 21, 2013, and a rating in excess of 70 percent thereafter, is addressed in the REMAND portion of the decision below, is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran is not shown to have a current diagnosis of left ear hearing loss that meets the criteria for qualification as a disability for VA purposes.

2. Resolving all doubt in favor of the Veteran, his right ear hearing loss was incurred in or aggravated by his in-service acoustic trauma. 


CONCLUSIONS OF LAW

1. The requirements for service connection for left ear hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2. The requirements for service connection for right ear hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sensorineural hearing loss is considered an organic disease of the nervous system and considered a chronic disease as listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Chronic diseases are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309(a). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease such as sensorineural hearing loss, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The only post-service audiological testing of record is dated in August 2008. Objective findings revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were 35, 30, 20, 20, 35, and for the left ear were 30, 30, 20, 20, 20, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition ability was 100 percent, bilaterally. The Veteran did not demonstrate left ear hearing loss that meets the criteria for qualification as a disability for VA purposes, as he did not have auditory thresholds in any of the VA-specified frequencies of 40 decibels or greater or auditory thresholds in at least three of those frequencies of 26 decibels or greater. 38 C.F.R. § 3.385. With auditory thresholds of 26 decibels or greater in three of the VA-specified frequencies, his right ear hearing loss meets the criteria for qualification as a disability for VA purposes. Id.  

The threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present. In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). There is no current evidence showing a diagnosis of left ear hearing loss that meets the criteria for qualification as a disability for VA purposes. As there is no evidence establishing a current diagnosis of such, there cannot be a discussion as to whether there exists a medical nexus between active service and left ear hearing loss. The Board's remaining inquiry is thus whether the Veteran's right ear hearing loss was incurred in or aggravated by service. 

The Veteran's January 1967 service entrance examination includes an illegible report of audiometric testing. However, a May 1967 flight physical is of record. 

The Board notes here that prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

At the time of the Veteran's May 1967 flight physical, objective findings revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were 0 (15), 5 (15), 0 (10), 0 (10), -5 (0), 20 (30), measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz. At the time of his January 1970 service separation examination, objective findings revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were -5, -5, -5, -5, 5, 25, measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz. Speech recognition testing was not recorded during service.

The Veteran did not demonstrate right ear hearing loss during service that meets the criteria for qualification as a disability for VA purposes, as he did not have auditory thresholds in any of the VA-specified frequencies of 40 decibels or greater or auditory thresholds in at least three of those frequencies of 26 decibels or greater. 38 C.F.R. § 3.385. However, service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service is not precluded. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). Also, it is noteworthy that the Veteran demonstrated pure tone thresholds of 30 decibels at 6000 Hertz in the right ear on his May 1967 flight physical examination and pure tone thresholds of 25 decibels at 6000 Hertz in the right ear on his January 1970 service separation examination; and the threshold for normal hearing is between 0 and 20 decibels, with higher thresholds show some degree of hearing loss. Id. at 155, 157.

The Veteran asserts that his hearing loss is related to noise exposure during service. The DD Form 214 reflects that the Veteran's military occupation was turbine helicopter mechanic. His service personnel records indicate that the Veteran went through basic combat training, aircraft maintenance training, helicopter maintenance training, and then served in the Republic of Vietnam as a helicopter mechanic. In his May 2008 statement, the Veteran reported that he was exposed to high-frequency noise from working on and in helicopters. The Board finds that the Veteran's testimony of noise exposure in service is competent and credible. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Thus, the Board finds in-service acoustic trauma. 

In his May 2008 statement, the Veteran reported that his hearing loss began during service and that such continues to the present. The Veteran is competent to describe symptoms of hearing loss. Layno v. Brown, 6 Vet. App. 465, 470-71 (1994). In adjudicating a claim, the Board must assess the competence and credibility of lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Veteran's testimony regarding hearing loss since service is not contradicted by any other evidence. The Board finds the Veteran's testimony as to the onset and continuity of his hearing loss competent and credible. The Veteran's report of a continuity of symptomatology since service suggests a link between his current hearing loss and service. See Duenas v. Principi, 18 Vet. App. 512 (2004). 

The Veteran was scheduled to appear for a VA audiological examination in February 2013, however he did not appear. The Board cannot explain his absence, as he is incarcerated and presented for a VA psychiatric examination on that same day. In any event, no examiner has had the opportunity to opine as to whether the Veteran's right ear hearing loss was incurred in or aggravated by service. 

Based on the foregoing, there is evidence of a current right ear hearing loss disability, in-service acoustic trauma in service, in-service right ear hearing acuity above 20 decibels at 6000 Hertz, and continuity of right ear hearing loss symptomatology since service. Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for right ear hearing loss is warranted. As discussed above, however, there is no evidence of a current left ear hearing loss disability and that claim must be denied. 38 U.S.C.A.    § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is granted, subject to the laws and regulations governing monetary awards.


REMAND

The Veteran seeks an increased rating for his service-connected PTSD. He is incarcerated and receives mental health treatment from the California Department of Corrections. He submitted a VA Form 21-4142, Authorization and Consent to Release Information to the VA, in May 2008, in favor of the California Department of Corrections, and such records were obtained. However, the records are dated only until October 2008. The Veteran's representative, in a September 2012 statement, specifically requested that VA obtain the Veteran's updated mental health treatment records. 

The RO sent the Veteran a request in December 2013, asking that he submit a VA Form 21-4142 to allow VA to attempt to obtain his updated mental health treatment records. It appears, however, that the December 2013 letter did not include all required information in the address to ensure delivery to the incarcerated Veteran. Prior communications from the RO to the Veteran included prisoner identification or other code. While it does not appear that the December 2013 letter was returned as undeliverable, a subsequent letter, using the same insufficient address was returned to VA in December 2013 as undeliverable with a notice that a prison number was required. 

It remains that VA is aware that there are relevant outstanding records, the Veteran's mental health treatment records from the California Department of Corrections dated from October 2008 to the present; and on remand, the AOJ should attempt to obtain and associate such with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the incarcerated Veteran, using the correct information in his address, and request that he submit a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for his mental health treatment records from the California Department of Corrections dated from October 2008 to the present. Advise the Veteran that he may submit such records if he so chooses. Attempt to obtain and associate with the claims file any identified treatment records. If a negative response is received from any treatment facility, the claims file should be properly documented in this regard and the Veteran properly notified.

2. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


